Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/24/20 and 06/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Status
3.	Claims 1-20 are pending in the application.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Lachman (US 2015/0268291) teaches the limitation of controlling a processor, a voltage source, measuring a magnitude, determining a pattern, see Figures 1-3, Abstract. 
	However, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “measuring a magnitude and a phase angle of a second excitation current of the target transformer with respect to the voltage at the second frequency; determining, as a function of the magnitude and phase angle of the first excitation current and the second excitation current, an inductive component, a capacitive component, or both for the target transformer; determining, by the processor of diagnostic equipment, a pattern for the target transformer, the pattern formed by the inductive component, the capacitive component, or both; comparing, by the processor of diagnostic equipment, the pattern formed by the inductive component, the capacitive component, 
7.	Claims 2-9 are also allowed as they further limit claim 1.
8.	Regarding claim 10, the prior art of record Lachman (US 2015/0268291) teaches the limitation of a switch circuit, a voltage source, a current sensor, a processor, measuring a magnitude, determining a pattern, see Figures 1-3, Abstract. 
	However, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “instructions executable by the processor to measure, via the current sensor, a magnitude and a phase angle of a first excitation current of the target transformer at the first frequency, and a magnitude and a phase angle of a second excitation current of the target transformer at the second frequency; instructions executable by the processor to determine inductive components, capacitive components, or both, for each of the plurality of phases of the target transformer based on the first and second excitation currents; instructions executable by the processor to determine a pattern of the inductive components, capacitive components, or both; instructions executable by the processor to compare the pattern to another pattern previously determined for the target transformer, a benchmark transformer, or both” in combination with other limitations of the claim.
9.	Claims 11-16 are also allowed as they further limit claim 10.
10.	Regarding claim 17, the prior art of record Lachman (US 2015/0268291) teaches the limitation of controlling a voltage source, a voltage source, a processor, measuring a magnitude, determining a pattern, see Figures 1-3, Abstract. 
	However, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “instructions to receive a measurement of a magnitude and a phase angle of a 
11.	Claims 18-20 are also allowed as they further limit claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868